
	
		II
		110th CONGRESS
		2d Session
		S. 2647
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on fan assisted, plugin,
		  scented oil dispensing, electrothermic appliances.
	
	
		1.Certain polymeric, scented
			 oil dispensing, electrothermic appliances
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.85.16Fan assisted, plug-in, scented oil dispensing, elecrothermic
						appliances made of polymeric materials and having an overall height between 18
						and 21 mm (provided for in subheading 8516.79.00)FreeNo
						changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
